 1                                                                                                       O
 2
 3
 4
 5
 6
 7
 8
                            United States District Court
 9
                            Central District of California
10
11   JAMES RUTHERFORD,                                    Case No. 5:18-cv-02656-ODW (SHKx)
12                         Plaintiff,
                                                          ORDER GRANTING PLAINTIFF’S
13          v.
                                                          MOTION FOR DEFAULT
14   JJ’S MARKET AND LIQUOR; et al.,                      JUDGMENT [45]
15                         Defendants.
16
17
18                                        I.    INTRODUCTION
19          Plaintiff James Rutherford (“Rutherford”) moves for an entry of default judgment
20   against Talat Radwan and Natasha Radwan, owners of the property in question, and JJ’s
21   Market and Liquor, a retail establishment (collectively, “Defendants”). (Mot. for
22   Default J. (“Mot.”) 1, ECF No. 45-2.) For the reasons discussed below, the Court
23   GRANTS Rutherford’s Motion for Default Judgment (“Motion”).1
24                                II.    FACTUAL BACKGROUND
25          On December 26, 2018, Rutherford initiated this action against Defendants.
26   (First Am. Compl. (“FAC”) ¶ 1, ECF No. 17.) There are two claims that arise from
27
28   1
      After carefully considering the papers filed in support of and in opposition to the Motion, the Court
     deems the matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; L.R. 7-15.
 1   Rutherford’s visit to Defendants’ property in or about August 2018: (1) Violations of
 2   Title III of the Americans with Disabilities Act (“ADA”), claiming, a) that the
 3   accessible parking spaces are not located on the shortest accessible route to the entrance
 4   in violation of ADA Accessibility Guideline (“AGAAG”) § 208.3.1, and b) that the
 5   “curb ramp” at the accessible parking spaces projects into the “access aisle” in violation
 6   of § 406.5; and (2) violation of the Unruh Civil Rights Act (“Unruh”) premised on the
 7   ADA violations.     (FAC ¶¶ 15, 29–34, 35–38.)        This Court declined to exercise
 8   supplemental jurisdiction over Rutherford’s Unruh state law claim; thus, the claim was
 9   dismissed without prejudice. (Order Declining Suppl. Jurisdiction (“Order Declining”)
10   5, ECF No. 39.)
11         On April 23, 2019, Defendants were served the Summons and Complaint. (Proof
12   of Service of Summons (“Proof of Service”), ECF No. 12.) Defendants failed to
13   respond to the Summons and Complaint and on November 4, 2019, Plaintiffs filed a
14   Request for Entry of Default. (Mot. for Clerk to Enter Default (“Mot. Clerk Enter
15   Default”), ECF No. 40.) Two days later, the Clerk of Court entered Default. (Clerks
16   Entry of Default, ECF No. 41.) On December 6, 2019, Rutherford filed a Motion for
17   Default Judgment. (Mot. 1.)
18                                III.   LEGAL STANDARD
19         Federal Rule of Civil Procedure (“FRCP”) 55(b) authorizes a district court to
20   grant default judgment after the Clerk enters default under 55(a). Fed. R. Civ. P. 55(b).
21   Before a court can enter default judgment against a defendant, the plaintiff must satisfy
22   the procedural requirement set forth in FRCP 54(c) and 55, as well as Local Rule 55-1.
23   Fed. R. Civ. P. 54(c), 55; C.D. Cal. L.R. 55-1. Local Rule 55-1 requires that the movant
24   submit a declaration establishing: (1) when and against which party default was entered;
25   (2) identification of the pleading to which default was entered; (3) whether the
26   defaulting party is a minor, incompetent person, or active service member; (4) that the
27   Servicemembers Civil Relief Act, 50 U.S.C. § 3931, does not apply; and (5) that the
28




                                                 2
 1   defaulting party was properly served with notice, if required under Rule 55(b)(2). C.D.
 2   Cal. L.R. 55-1.
 3          If these procedural requirements are satisfied, a district court has discretion to
 4   grant a default judgment. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980).
 5   However, “a defendant’s default does not automatically entitle the plaintiff to a court-
 6   ordered judgment.” PepsiCo, Inc., v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1174 (C.D.
 7   Cal. 2002). In exercising its discretion, a court considers several factors (“Eitel
 8   Factors”): (1) the possibility of prejudice to the plaintiff; (2) the merits of the plaintiff’s
 9   substantive claim; (3) the sufficiency of the complaint; (4) the sum of money at stake;
10   (5) the possibility of a dispute concerning material facts; (6) whether the defendant’s
11   default was due to excusable neglect; and (7) the strong policy favoring decision on the
12   merits. Eitel v. McCool, 782 F.2d 1470, 1471-71 (9th. Cir. 1986). Generally, upon
13   entry of default by the Clerk, the defendant’s liability is conclusively established, and
14   the well-pleaded factual allegations in the complaint are accepted as true, except those
15   pertaining to the amount of damages. Televideo Sys., Inc. v. Heidenthal, 826 F.2d 915,
16   917–19 (9th Cir. 1987) (per curiam) (citing Geddes v. United Fin. Grp., 559 F.2d 557,
17   560 (9th Cir. 1977)).
18          A party who has violated the ADA is liable for attorneys’ fees and costs under 42
19   U.S.C. § 12205. Where, on motion for default judgment, a party seeks attorney fees
20   and costs pursuant to a statute, those fees are calculated in accordance with the schedule
21   provided by the Court. C.D. Cal. L.R. 55-3. A court may award attorney fees in excess
22   of the schedule when the attorney makes a request at the time of the entry of default.
23   Id.
24                                      IV.    DISCUSSION
25   A.     Procedural Requirements
26          Rutherford has satisfied the procedural requirements for an entry of default
27   judgment. Rutherford has submitted a declaration stating: (1) the Clerk entered default
28   against Defendant on November 6, 2019; (2) default was entered based on the First




                                                    3
 1   Amended Complaint Rutherford filed on April 1, 2019; (3) Defendants are neither
 2   infants nor incompetent; (4) Defendants are not covered under the Servicemember Civil
 3   Relief Act, 50 U.S.C. § 3931, and (5) Rutherford properly served Defendants with
 4   notice of this Motion through the United States Postal Service. (Decl. of Joseph R.
 5   Manning (“Manning Decl.”) ¶¶ 2–5, ECF No. 45-3; Mot. 6; Notice of Motion 2, ECF
 6   No. 45.) Thus, Rutherford has satisfied the procedural requirements of FRCP 54(c) and
 7   55, as well as Local Rule 55-1.
 8   B.    Eitel Factors
 9         Once the procedural requirements have been met, district courts must consider
10   the Eitel Factors in exercising discretion for granting default judgment. For the reasons
11   discussed below, the Court finds that the factors weigh in favor of granting default
12   judgment.
13         1. Possibility of Prejudice to the Plaintiff
14         The first Eitel Factor considers whether the plaintiff will suffer prejudice if
15   default judgment is not entered. Eitel, 782 F.2d at 1471. Denial of default judgment
16   leads to prejudice when it leaves a plaintiff without a remedy or recourse to recover
17   compensation. See Landstar Ranger, Inc. v. Parth Enter., Inc., 725 F. Supp. 2d 916,
18   920 (C.D. Cal. 2010); PepsiCo, 238 F. Supp. 2d at 1177. Here, Defendants elected not
19   to participate in this action after being properly notified. (Proof of Service of Mot., ECF
20   No. 45-9.) Absent a default judgment, Plaintiff would have no further recourse to
21   recover against Defendants’ ADA violations. Therefore, this factor weighs in favor of
22   default judgment.
23         2. Substantive Merits & 3. Sufficiency of the Complaint
24         The second and third Eitel Factors “require that a plaintiff state a claim on which
25   the [plaintiff] may recover.” Philip Morris USA, Inc. v. Castworld Prods., Inc., 219
26   F.R.D. 494, 499 (C.D. Cal. 2003) (alteration in original) (citing PepsiCo, 238 F. Supp.
27   2d at 1175.) Although well-pleaded allegations in the complaint are admitted by the
28   defendant’s failure to respond, “necessary facts not contained in the pleadings, and




                                                  4
 1   claims which are legally insufficient, are not established by default.” Cripps v. Life Ins.
 2   Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992). Here, Rutherford alleges claims
 3   for violations of both the ADA and Unruh.
 4                a. ADA Claims
 5         Rutherford alleges claims sufficient to establish that Defendants violated Title III
 6   of the ADA, which prohibits acts of discrimination “on the basis of disability the full
 7   and equal enjoyment of . . . services, facilities, privileges, advantages, or
 8   accommodations of any place of public accommodation . . . .” 42 U.S.C. § 12182(a).
 9         To succeed in his claim, Rutherford must establish that: (1) he is “disabled within
10   the meaning of the ADA,” (2) Defendants are a “private entity that owns, leases, or
11   operates a place of public accommodation,” (3) Defendants denied Rutherford public
12   accommodation because of his disability, (4) the parking spaces in question “present[]
13   an architectural barrier prohibited under the ADA,” and (5) “the removal of the barrier
14   is readily achievable.” Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998, 1007–08 (C.D.
15   Cal. 2014) (citing Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007)).
16         First, “disability” under the ADA is defined as “a physical or mental impairment
17   that substantially limits one or more major life activities.” 42 U.S.C. § 12102(1)(A).
18   The ADA lists walking and standing as “Major Life Activities.”                 42 U.S.C.
19   § 12102(2)(A). Rutherford asserts that he is “substantially limited” in walking and
20   standing, among other things. (FAC ¶ 1.) Thus, accepting this allegation as true,
21   Rutherford has sufficiently established that he is disabled under the ADA.
22         Second, the ADA lists “private entities” such as “sales . . . establishments” as
23   “public accommodations.” 42 U.S.C. § 12181(7)(E). Private entities that own, lease,
24   or lease to others, property, must comply with the ADA. 42 U.S.C. § 12182(a). Here,
25   Rutherford alleges that all Defendants either “owned, operated [or] controlled” the
26   business or property where the parking spaces in question are located. (FAC ¶¶ 3–6.)
27
28




                                                  5
 1   Thus, taking these allegations as true, Rutherford has sufficiently alleged that
 2   Defendants collectively own, lease, or operate a public accommodation.
 3          As    to      factors   three   and   four,   “[a]   public   accommodation       shall
 4   maintain . . . facilities . . . that are required to be readily accessible to and usable by
 5   persons with disabilities. . . .” 28 C.F.R § 36.211(a). “Whether a facility is ‘readily
 6   accessible’ is defined, in part, by the ADA Accessibility Guidelines (‘ADAAG’).”
 7   Chapman v. Pier 1 Imports (U.S.), Inc., 631 F.3d at 945 (9th Cir. 2011). The ADAAG
 8   guidelines “lay out the technical structural requirements of places of public
 9   accommodation.” Id. (citing Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1080–
10   81 (9th Cir. 2004).
11          For Example, “[w]here [accessible] parking spaces are provided, [they] shall
12   be provided in accordance with 208.” ADAAG § 208.1 (2010), https://www.ada.gov/r
13   egs2010/2010ADAStandards/2010ADAStandards_prt.pdf.                   “[Accessible] parking
14   spaces . . . that serve a particular building . . . shall be located on the shortest accessible
15   route from parking to an entrance . . . .” ADAAG § 208.3.1. Additionally, “[c]urb
16   ramps . . . shall be located so that they do not project into vehicular traffic lanes, parking
17   spaces, or parking access aisles.” ADAAG § 406.5. Access aisles associated with
18   accessible parking spaces must have slopes “not steeper that 1:48” in all directions.
19   ADAAG § 406.5.
20          Here, Rutherford alleges that the “accessible parking spaces are not located on
21   the shortest accessible route . . . .” (FAC ¶ 15.) Rutherford further alleges that “the
22   curb ramp at the accessible parking spaces projects into the access aisles . . . .” (FAC ¶
23   15.) Thus, taking these allegations as true, Rutherford has sufficiently alleged that the
24   parking spaces are an architectural barrier that denied him public accommodation due
25   to his disability.
26          Moreover, an ADA plaintiff who sufficiently alleges violations as to encountered
27   barriers may also sue for injunctive relief as to unencountered barriers,” provided that
28   he plans on returning to the property in question but for the barriers. Chapman, 631




                                                    6
 1   F.3d at 944. Here, Rutherford alleges that access aisles associated with accessible
 2   parking spaces may not be in compliance with ADAAG § 502.4. (FAC ¶¶ 15, 31.)
 3   Thus, taking these allegations as true, Rutherford has sufficiently alleged that this
 4   barrier, along with the barriers discussed above, is deterring him from visiting the retail
 5   establishment located on Defendants’ property, where he “intends to return.”
 6   (FAC ¶ 22.)
 7         As to the fifth factor, “‘[r]eadily achievable’ means easily accomplishable and
 8   able to be carried out without much difficulty or expense.” 42 U.S.C. § 12181(9).
 9   Although “readily achievable” requires fact-driven determinations such as the “nature
10   and cost” of the repair, Rutherford did not receive any such information because
11   Defendants failed to oppose this action. (Mot. Clerk Enter Default.); See Spikes v.
12   Shockley, No. 19-cv-523-DMS-JLB, 2019 WL 5578234, at *3 (C.D. Cal. Oct. 28,
13   2019). Moreover, “installing ramps” and “creating designated accessible parking
14   spaces”—both of which are related to, or part of, the injunctive relief Rutherford
15   seeks—are considered examples of “readily achievable” removals of barriers under
16   ADAAG. See C.F.R § 36.304(b). Furthermore, Rutherford alleges that the barriers are
17   “easily removed without much expense,” and therefore satisfies the “burden of
18   production to present evidence that a suggested method of barrier removal is readily
19   achievable.” (FAC ¶ 25); Vogel, 992 F. Supp. 2d at 1010–11 (“[Plaintiff’s] allegation
20   that removal of the barriers was readily achievable is sufficient to satisfy his burden of
21   production.”) (citing Colorado Cross Disability v. Hermanson Family, Ltd., 264 F.3d
22   999 (10th Cir. 2001). Finally, Rutherford alleges that “there are numerous alternative
23   accommodations that could be made to provide a greater level of access if complete
24   removal were not achievable.” (FAC ¶ 25.) Thus, taking his allegations as true,
25   Rutherford has sufficiently alleged that the removal of Defendants’ ADA violations is
26   readily achievable.
27
28




                                                  7
 1                b. Unruh Claim
 2         On April 1, 2019, this Court declined to exercise supplemental jurisdiction over
 3   Rutherford’s state law claim and dismissed the claim. (Order Declining). Thus, the
 4   Court does not discuss the sufficiency of the state law claim.
 5         4. The Sum of Money at Stake
 6         The fourth Eitel Factor balances “the amount of money at stake in relation to the
 7   seriousness of Defendant’s conduct.” PepsiCo, 238 F. Supp. 2d at 1176; Eitel, 782 F.2d
 8   at 1471. The amount at stake must be proportionate to the harm alleged. Landstar, 725
 9   F. Supp. 2d at 921. “Default judgment is disfavored where the sum of money at stake
10   is too large or unreasonable in light of the defendant’s actions.” Truong Gian Corp. v.
11   Twinstar Tea Corp., No. C 06-03594 JSW 2007 WL 1545173, at * 12 (N.D. Cal. May
12   29, 2007). Here, the Court has declined to exercise supplemental jurisdiction over
13   Rutherford’s state law claim and the ADA offers only injunctive relief to remedy easily
14   removable architectural barriers to access. Therefore, there are no monetary damages
15   at stake. Thus, this factor weighs in favor of granting default judgment.
16         5. Possibility of Dispute
17         The fifth Eitel Factor considers the possibility of dispute regarding material facts.
18   PepsiCo, 238 F. Supp. 2d at 1177. Here, as Defendants failed to oppose the Motion, no
19   factual dispute exists because the allegations in the Complaint are presumed true. See,
20   Vogel, 992 F. Supp. 2d at 1013. Thus, this factor weighs in favor of default judgment.
21         6. Possibility of Excusable Neglect
22         The sixth Eitel Factor considers whether Defendants’ default is the result of
23   excusable neglect. Eitel v. McCool, 782 F.2d 1470. No facts before the Court indicate
24   that Defendants’ default is due to excusable neglect.        Defendants were served a
25   Summons and Complaint on April 23, 2019.             (Proof of Service).    Additionally,
26   Defendants were served notice of this Motion on December 6, 2019. (Proof of Service
27   of Mot.). Defendants did not respond to the summons or notice of this Motion. Thus,
28   the Court finds that Defendants’ default is not due to excusable neglect.




                                                 8
 1         7. Policy Favoring Decision on the Merits
 2         “[D]efault judgments are ordinarily disfavored. Cases should be decided on their
 3   merits whenever reasonably possible.” Eitel, 782 F.2d at 1472. However, where a
 4   defendant fails to answer a complaint, “a decision on the merits [is] impractical, if not
 5   impossible,” PepsiCo, 238 F. Supp. 2d at 1177. As discussed, Defendants elected not
 6   to respond to the Summons and Complaint, rendering a decision on the merits
 7   impossible. (Mot. for Clerk to Enter Default). Thus, this factor weighs in favor of
 8   default judgment.
 9   C.    Remedies
10         1. Actual and Statutory Damages
11         Rutherford seeks statutory damages not less than $4,000 pursuant to California
12   Civil Code § 52(a), and $4,000 for each time he visited the property with architectural
13   barriers. Feezor v. Del Taco, Inc. 431 F. Supp. 2d 1088, 1091 (S.D. Cal. 2005); (FAC
14   at 9, Prayer for Relief.)
15         Rutherford seeks an additional award of $4,000 in “deterrence damages”
16   pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096 (E.D. Cal. 2016). (FAC at 9.)
17   These damages, however, are remedies derived from Rutherford’s state law claim under
18   Unruh.    As the Court has declined to exercise supplemental jurisdiction over
19   Rutherford’s Unruh claim, the Court DENIES Rutherford’s request for actual and
20   statutory damages.
21         2. Injunctive Relief
22         “To be entitled to injunctive relief under 42 U.S.C. § 12188(a)(2), [Rutherford]
23   must show that [Defendants have] violated the ADAAG.” Vogel, 992 F. Supp. 2d at
24   1015. For Title III violations, “injunctive relief shall include an order to alter facilities
25   to make such facilities readily accessible to and usable by individuals with
26   disabilities . . . .” 42 U.S.C. § 12188(a)(2). There are no further requirements for relief
27   “when an injunction is sought to prevent the violation of a federal statute which
28   specifically provides for injunctive relief,” Vogel, 992 F. Supp. 2d at 1015 (quoting




                                                   9
 1   Moeller v. Taco Bell, 816 F. Supp. 2d 831, 859 (N.D. Cal. 2011). “Thus, injunctive
 2   relief is proper when architectural barriers at [Defendants’] establishment violate the
 3   ADA and the removal of the barriers is readily achievable.” Id.
 4           Here, Rutherford has established a valid Title III discrimination claim under 42
 5   U.S.C. § 12188(a)(2). (FAC ¶¶ 1, 15, 31.) There are several architectural barriers at
 6   the Defendants’ property that prevented Rutherford from the full and equal enjoyment
 7   of Defendants’ retail establishment. (FAC ¶¶ 15, 31.) Talat and Natasha Radwan in
 8   their capacity as owners of the property, and JJ’s Market and Liquor, to the extent of its
 9   capacity as a lessee may readily achieve removal of the barriers. See Vogel, 992 F.
10   Supp. 2d at 1015.
11           Injunctive relief is therefore appropriate. Defendants are ordered to remove all
12   architectural barriers identified in Rutherford’s Complaint. Specifically, Defendants
13   are compelled to: (1) modify accessible parking spaces to be located on the shortest
14   accessible route to the entrance of the property, pursuant to ADAAG § 208.3.1; (2)
15   modify the curb ramp so that it does not project into vehicular lanes of traffic, parking
16   spaces, or parking access aisles, pursuant to ADAAG § 406.5; (3) modify access aisles
17   for accessible parking spaces such that there is no slope exceeding 1:48 in all directions
18   if access aisles for accessible parking spaces are not in compliance with ADAAG §
19   502.4. See Moreno v. La Curacao, 463 F. App’x 669 (9th Cir. 2011) (finding that
20   because the defendant’s “retail establishment” was a public accommodation and the
21   removal of barriers was “readily achievable,” the plaintiff was “entitled to injunctive
22   relief”); Vogel, 992 F. Supp. 2d at 1015–16 (holding that the patron was entitled to
23   injunctive relief, compelling the store owner to remove all architectural barriers
24   identified in the complaint).
25         D. Attorney’s Fees and Costs
26           Rutherford seeks $4106.00 in attorneys’ fees and $538.00 in costs. (Mot. 13–14;
27   Manning Decl. ¶ 8; Manning Decl. Ex. 5 (“Billing Records and Costs”), ECF No. 45-
28   7.)




                                                 10
 1          As Rutherford’s ADA claim is meritorious, Rutherford is the prevailing party and
 2   may recover attorneys’ fees under 42 U.S.C. § 12205. Rutherford may also recover
 3   costs as provided in 29 U.S.C. § 1920, FRCP 54(d)(1) and Local Rule 54-2. In an
 4   application for default judgment, where attorneys’ fees are sought pursuant to a statute,
 5   fees are generally calculated according to the schedule provided by the court. C.D. Cal.
 6   L.R. 55-3. Attorneys may request fees in excess of the schedule, as Rutherford’s have
 7   done so here. C.D. Cal. L.R. 55-3. When a party makes such a request, “the court is
 8   obligated to calculate a ‘reasonable’ fee in the usual manner [using the ‘lodestar
 9   method’], without using the fee schedule as a starting point.” Vogel v. Harbor Plaza
10   Ctr., LLC, 893 F.3d 1152 (9th Cir. 2018). The “lodestar” method multiplies the hours
11   reasonably expended by a reasonable hourly rate. Hensley v. Eckerhart, 461 U.S. 424,
12   433 (1983).       Courts should exclude hours that are excessive, redundant, or not
13   reasonably expended. Id. at 434. It is in the court’s discretion to determine the
14   reasonableness of the fees requested. Id. at 433. A court may consider a number of
15   pertinent factors in determining the reasonableness of an attorneys’ fees award. Langer
16   v. Butler, No. SA CV 19-0829-DOC (JDEx), 2019 WL 6332167, at *8 (C.D. Cal. Aug.
17   27, 2019) (citing Quesada v. Thomason, 850 F.2d 537, 539 n.1 (9th Cir. 1988) (listing
18   twelve factors)).2
19           Here, Rutherford’s attorneys fail to justify their billing rates, providing neither
20   cases in which court have previously approved their rates nor cases in which courts have
21   approved similar rates for attorneys practicing in similar practice areas in this legal
22   market. Furthermore, while represented by the same firm, Rutherford has filed more
23   than 10 cases within the last twelve months, and is considered a high-frequency litigant
24
     2
25     The factors are: (1) the time and labor required; (2) the novelty and difficulty of the questions
     involved; (3) the skill requisite to perform the legal service properly; (4) the preclusion of other
26   employment by the attorney as a result of accepting the case; (5) the customary fee; (6) whether the
27   fee is fixed or contingent; (7) time limitations imposed by the client or the circumstances; (8) the
     amount involved and the result obtained; (9) the experience, reputation, and ability of the attorney(s);
28   (10) the “undesirability” of the case; (11) the nature and length of the professional relationship with
     the client; and (12) awards in similar cases. Id. at 539 n.1.



                                                       11
 1   under California law. (See Decl. of James Rutherford ¶ 2, ECF No. 38-2.) Rutherford’s
 2   cases include nearly identical complaints and subsequent filings, with billing records
 3   that reflect the use of templates. Notably, Rutherford’s attorneys’ have filed thousands
 4   of ADA cases in this district using “carbon-copy complaints and ‘entirely boilerplate’
 5   litigation.” Tate v. Deoca, No. CV 14-08738-SJO (MRWx), 2018 WL 5914220, at *8
 6   (C.D. Cal. July 31, 2018) (citing cases and cautioning against awarding counsel a
 7   windfall for such copy-and-paste work). The Court recognizes the time necessary to
 8   prepare filings in this matter and to investigate and identify the proper defendants, but
 9   this litigation is not particularly complex or laborious, nor has it been litigious as
10   Defendants failed to answer.        Indeed, this matter has proceeded in a fairly
11   straightforward matter over only a few months.          Finally, nothing indicates that
12   Rutherford’s attorneys have been precluded from accepting other employment due to
13   the acceptance of this case.
14         In light of the redundancy of work, familiarity with Rutherford, expertise in the
15   area of law, and straightforward nature of the case involved for the extensively-trained
16   attorneys, the Court reduces the lodestar by 50% and awards $2053 in attorney’s fees.
17   See Langer, 2019 WL 6332167, at *8 (reducing requested fees by 50% for reasons
18   similar to the above); Tate, 2018 WL 5914220, at *8 (same).
19         Next, the Court accepts Attorney Manning’s declaration that Rutherford incurred
20   litigation expenses of $538.00. (See Manning Decl. ¶ 8; Billing Record and Costs 1.)
21   Thus, the Court awards costs of $538.00.
22
23
24
25
26
27
28




                                                12
 1                                      CONCLUSION
 2         For the reasons discussed above, the Court GRANTS Rutherford’s Motion for
 3   Default Judgment, and awards injunctive relief. The Court further AWARDS $2053
 4   in attorney’s fees and $538.00 in costs. The Court will issue Judgment.
 5
 6         IT IS SO ORDERED.
 7
 8         February 21, 2020
 9
10                               ____________________________________
11                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              13
